_____________

                                    No. 96-1407WM
                                    _____________

United States of America,           *
                                    *
                 Appellee,          *
                                    *   Appeal from the United States
      v.                            *   District Court for the Western
                                    *   District of Missouri.
Michael Patrick Stanton, also       *
known as Michael A. Stanley,        *        [UNPUBLISHED]
                                    *
                 Appellant.         *
                              _____________

                          Submitted:       September 9, 1996

                              Filed: September 19, 1996
                                    _____________

Before FAGG, HEANEY, and BEAM, Circuit Judges.
                              _____________


PER CURIAM.


        Having   been   convicted   of   receiving   pornographic    materials    that
sexually exploit minor females, Michael Patrick Stanton was sentenced to
a term of imprisonment and three years of supervised release.              Less than
a year out of prison, Stanton began soliciting both minors and adults to
enter a so-called model search and photo contest.              Entrants were invited
to compete in several categories, including topless, nude, and lingerie.
When Stanton's probation officer discovered this scheme, he instructed
Stanton to stop it.       Stanton refused, thus violating a condition of his
supervised release.       In response, the district court barred Stanton from
soliciting photographs of minors and from taking photographs of minor
females except for pictures of high school seniors taken on school property
under    supervision     of   a   school    official.    Stanton    contends     these
restrictions are not reasonably related to the crime for which he was
convicted and to the protection of the public from
future crimes by Stanton.    He also contends the restrictions jeopardize his
contemplated photographic enterprise.       We reject Stanton's contentions.
The district court did not abuse its discretion in modifying Stanton's
conditions of release.      In our view, the restrictions Stanton challenges
are reasonably related to the nature and circumstances of his offense and
his history and characteristics.    We thus affirm the district court's order
modifying Stanton's conditions of supervised release.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-